Talmadge, J.
(dissenting) — While I agree with the majority’s disposition of the admission of hearsay evidence under the excited utterance exception, I write separately to emphasize my concern with the majority’s treatment of the admissibility of prior convictions under ER 609(a)(1). I respectfully dissent because I believe admission of evidence of Hardy’s prior drug convictions was not prejudicial error.
A. ER 609(l)(a)
The majority opinion ranges far beyond the necessities of this case and confuses the law in Washington on the operation of ER 609(a)(1). The majority’s approach is also inconsistent with our decision in State v. Calegar, 133 Wn.2d 718, 947 P.2d 235 (1997).
With only a slight nod in the direction of State v. Alexis, 95 Wn.2d 15, 621 P.2d 1269 (1980), the majority goes astray by using language suggestive of adoption by this Court of a per se rule of inadmissibility of evidence of prior drug convictions. The majority says: "We find nothing inherent in ordinary drug convictions to suggest the person convicted is untruthful and conclude prior drug convictions, in general, are not probative of a witness’s veracity under ER 609(a)(1). Numerous sister jurisdictions *716are in accord.” Majority op. at 709-10.17 Rather than concentrating on the facts of this case, the majority embarks on a prolonged policy discussion, concluding, "Prior drug convictions are generally not probative of a witness’s veracity and thus are usually inadmissible for impeachment purposes under ER 609(a)(1).” Majority op. at 715.
Trial courts and practitioners should note that despite the strong language, the majority opinion expressly does not adopt a per se rule of inadmissibility of evidence of prior convictions. Moreover, the majority opinion expressly does not overrule our established approach to this issue.
The Court’s settled method for deciding the admissibility of prior convictions under ER 609(a)(1) is not a rule of per se admissibility or inadmissibility of prior felony drug convictions, but rather a case-by-case weighing on the record of probative value versus prejudice.18 This is the approach we adopted in State v. Alexis, 95 Wn.2d 15, 621 P.2d 1269 (1980), and followed in State v. Jones, 101 Wn.2d 113, 677 P.2d 131 (1984), overruled in part on other grounds by State v. Brown, 113 Wn.2d 520, 782 P.2d 1013, 787 P.2d 906, 80 A.L.R.4th 989 (1989). In Calegar, we relied on Jones to reject the State’s contention that drug crimes always involve some level of dishonesty and are therefore always *717admissible under ER 609(a)(1). Instead, the State must show "that the specific nature of the crime of possession of a controlled substance was probative of the defendant’s ability to tell the truth on the witness stand.” Calegar, 133 Wn.2d at 727. This is the correct rule, and it is the rule the majority opinion in this case should reflect. We should not issue contradictory and confusing opinions. The majority opinion does not overrule Alexis and Jones. Those cases remain controlling law.
B. No Prejudicial Error
I disagree with the majority that any error associated with the admission of Hardy’s prior felony drug conviction was prejudicial. The majority simply assumes prejudicial error was present here. Majority op. at 712-13.
It is very difficult for me to discern a reasonable probability that a passing reference to a prior unnamed felony conviction designed to impeach Hardy’s testimony in this case would constitute prejudicial error. First, Hardy’s version of the facts is rather incredible. In effect, Hardy testified that while the victim and her friend were engaged in a shoving match, their jewelry "simply fell to the ground” and he snatched the jewelry and exited the scene. Thus, he was guilty of theft, but not robbery.
Second, the majority has already determined the circumstances of the crime in this case were of such a startling or significant nature that the report by the victim to the investigating police officers constituted an excited utterance and therefore was an exception to the hearsay rule. Plainly, Hardy’s version of the facts would hardly constitute a startling event that would prompt the admission of hearsay statements made to a police officer. If Hardy robbed the victim, her statements made to the police officer indeed were based on a startling event, i.e., the robbery. Hardy’s version of the facts would startle no one. This glaring inconsistency in the majority’s treatment of the facts in this case only indicates why the admission of any reference to Hardy’s prior felony drug convictions for his impeachment was not prejudicial.
*718I would affirm the Court of Appeals and the trial court’s conviction of Patrick Hardy for second degree robbery.
Durham, C.J., and Guy, J., concur with Talmadge, J.

"Most courts have concluded that a prior conviction for drug dealing is relevant to a witness’ credibility. However, a substantial minority of courts have determined that a prior conviction for drug dealing is not probative of an individual’s lack of veracity.” Gordon R. Fischer, Annotation, Propriety of Using Prior Conviction for Drug Dealing to Impeach Witness in Criminal Trial, 37 A.L.R.5th 319, 329 (1996). The majority’s footnote 10 and accompanying text incorrectly convey the opposite impression.


The majority states:
Prior convictions are inadmissible under ER 609(a)(1) until the party seeking admission affirmatively demonstrates (1) the prior conviction bears on the witness’s veracity and (2) the probative value outweighs the prejudice. Jones, 101 Wn.2d at 120.
Majority op. at 711-12. This passage misstates the law. To the contrary, the rule is stated in the positive: "For the purpose of attacking the credibility of a witness in a criminal or civil case, evidence that the witness has been convicted of a crime shall be admitted if elicited from the witness . . .” with the exceptions then stated. ER 609(a) (emphasis added). The "burden is on the State to show that the probative value is greater.” Jones, 101 Wn.2d at 120.